— Judgment in so far as appealed from unanimously affirmed, with costs. Our decision in Thorndike v. Ludlow (196 App. Div. 945; affd., 233 N. Y. 507) was based upon the findings of the trial court of the application of the entire proceeds of sale to the benefit of the estate of Mis. Van Zandt. The finding at bar is that no consideration whatever was received by Mrs. Van Zandt’s estate as the result of the mating of the mortgage in issue. We hold that the authority given to the trustee to mortgage was a mere power in trust which did not survive Mrs. Van Zandt’s death. Present — Kelly, P. J., Rich, Jaycox and Kapper, JJ.